Case: 16-17358   Date Filed: 09/28/2017   Page: 1 of 21


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-17358
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:12-cr-20757-JEM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

KAREN KALLEN-ZURY,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (September 28, 2017)

Before ROSENBAUM, JULIE CARNES, and JILL PRYOR, Circuit Judges.

PER CURIAM:
               Case: 16-17358        Date Filed: 09/28/2017      Page: 2 of 21


       Karen Kallen-Zury appeals from the district court’s summary denial of her

motion for new trial based on newly discovered evidence. She argues that the

district court erred in failing to hold an evidentiary hearing before denying her

motion, and further, that the court’s one-page denial order is insufficient to permit

meaningful appellate review. She also contends that the court abused its discretion

in denying her motion for new trial, asserting that the newly discovered evidence

she presented, if included in a new trial, would likely result in a different result.

After careful review, we affirm the denial of her motion for new trial.

                                               I.

       After a five-week jury trial, Kallen-Zury was convicted on fraud, illegal

kickback, and conspiracy charges 1 based on her operation of a Medicare fraud and

kickback scheme at Hollywood Pavilion (“HP”), a mental-health facility she co-

owned and operated.

       “It is illegal for medical facilities that receive Medicare reimbursements to

pay recruiters to bring them patients, but that is what HP did.” United States v.

Kallen-Zury, 629 F. App’x 894, 898 (11th Cir. 2015). These recruiters would find

patients from as far away as Maryland and would pay to have the patients ride

       1
          More precisely, Kallen-Zury was convicted of one count of conspiracy to commit
health-care fraud and wire fraud, in violation of 18 U.S.C. § 1349; four counts of wire fraud, in
violation of 18 U.S.C. § 1343; two counts of health-care fraud, in violation of 18 U.S.C. § 1347;
one count of conspiracy to defraud the United States and to pay and receive kickbacks in
connection with a federal health-care benefit program, in violation of 18 U.S.C. § 371; and four
counts of payment of kickbacks in connection with a federal health-care benefit program, in
violation of 42 U.S.C. § 1320a-7b(b)(2)(a).
                                               2
              Case: 16-17358     Date Filed: 09/28/2017   Page: 3 of 21


buses down to HP in Hollywood, Florida. Id. Most of the patients were drug

addicts who did not need the psychiatric services offered at HP. Id. So the

conspirators often falsified the patients’ records to reflect serious psychiatric

problems or told the patients to claim psychiatric issues upon admission. Id.

      HP would admit only patients who had enough days on their Medicare plans

to have their treatment periods paid for by the government.           Id.   When the

Medicare money ran out, the patients would be dismissed. Id. Through this

scheme, HP filed tens of millions of dollars in fraudulent claims to Medicare. Id.

      HP’s patient recruiters included Keith Humes, Jean Luc Veraguas, Mathis

Moore, and Gloria Himmons. At trial, the recruiters explained that HP had them

enter into contracts that stated they were providing either “case management” or

“marketing” services. HP also asked the recruiters to submit reports documenting

their purported performance of these services. The recruiters’ reports, however,

were false. The recruiters were never asked to and never did provide these other

services. Instead, they were paid solely to refer patients.

      Testifying in her own defense at trial, Kallen-Zury asserted that she acted in

good faith and believed the recruiters were providing lawful case-management or

marketing services. She asserted that HP’s lawyers drafted the contracts with the

recruiters and instructed HP’s management how to ensure that the agreements with

the recruiters fell within statutory and regulatory “safe harbor” provisions.


                                          3
              Case: 16-17358       Date Filed: 09/28/2017   Page: 4 of 21


      The jury found Kallen-Zury guilty of all the charges against her. The district

court sentenced her to a total of 300 months of imprisonment.

      After trial, Kallen-Zury discovered that the “lead investigator inaccurately

testified that a key document—a digital scan of a handwritten patient register—was

found on Kallen-Zury’s office computer.” 629 F. App’x at 898. The patient

register memorialized patient information, including which recruiter referred each

patient to HP. Id. The patient register was important because it had not been

produced by HP in response to an administrative subpoena. Id. It also showed

“HP’s methodology for tracking referrals.” Id. “Beginning in July 2005, when

Kallen-Zury became head of HP after the death of her father, the register included

a column that documented which recruiter referred each patient to HP.”             Id.

Because Kallen-Zury in her testimony denied maintaining or possessing the

register, the government used this contradiction to attack her credibility. Id.

      It turns out, however, that the disk containing the digital scan had been

mislabeled and that the register was actually found on the computer of another HP

employee. On the basis of that mistake, Kallen-Zury filed a motion for a new trial,

which the district court denied.

      On appeal from both the criminal judgment and the denial of her motion for

new trial, we concluded that the inaccurate testimony concerning the location of

the patient register “was not reasonably likely to affect the jury’s judgment.” Id. at


                                            4
              Case: 16-17358    Date Filed: 09/28/2017    Page: 5 of 21


899. We said so for two reasons. “First, in the context of this massive five-week

trial, the disagreement over the location of the patient register was picayune,” since

Kallen-Zury’s own testimony showed that she “clearly knew the location of the

physical register and had the authority to control its content.” Id. “Second, any

harm to Kallen–Zury’s credibility over the location of the patient register was

cumulative,” since “Kallen–Zury’s testimony contradicted the testimony of several

government witnesses on a number of points.” Id. at 899–900.

      In June 2016, several months after we affirmed her convictions, Kallen-Zury

filed a motion for a new trial under Federal Rule of Criminal Procedure 33(b)(1)

based on newly discovered evidence, asserting four grounds and requesting an

evidentiary hearing. First, she claimed that the testimony of former HP employee

Melvin Hunter at his 2015 trial showed that the government’s evidence about the

patient register was substantially inaccurate. Second, she argued that Hunter’s

potential testimony directly contradicted the account of Himmons, one of the

patient recruiters who cooperated with the government. Third, she contended that

new evidence suggested that the government had accessed her privileged attorney-

client communications before trial.        And finally, she maintained that the

government had intruded on the defense camp’s work product by making copies of

all materials that the defense requested from a custodian of seized records.




                                          5
              Case: 16-17358     Date Filed: 09/28/2017   Page: 6 of 21


      The government responded that Kallen-Zury’s proffered evidence was not

new or material and that there was no likelihood that the evidence would change

the result of the trial. Without holding an evidentiary hearing, the district court

denied the motion for new trial in a one-page summary order. Kallen-Zury now

appeals.

                                          II.

      We review the denial of a motion for new trial based on newly discovered

evidence for an abuse of discretion. United States v. Vallejo, 297 F.3d 1154, 1163

(11th Cir. 2002). We also review for an abuse of discretion a district court’s

decision not to hold an evidentiary hearing or compel discovery. United States v.

Stein, 846 F.3d 1135, 1151 (11th Cir. 2017); United States v. Slocum, 708 F.2d

587, 600 (11th Cir. 1983). Abuse-of-discretion review is deferential: we will

affirm unless the district court made a clear error of judgment or applied the wrong

legal standard. United States v. Lyons, 403 F.3d 1248, 1255 (11th Cir. 2005).

                                         III.

      Initially, we address Kallen-Zury’s contention that the district court’s

summary denial of her motion for new trial is insufficient to permit meaningful

appellate review. We have long held that courts are required to develop adequate

factual records and sufficiently clear findings as to key issues in order to facilitate

meaningful appellate review. United States v. Gupta, 572 F.3d 878, 889 (11th Cir.


                                          6
              Case: 16-17358     Date Filed: 09/28/2017   Page: 7 of 21


2009). Nevertheless, while explicit fact determinations are preferred, particularly

where, as here, the record is extensive and the court is much more familiar with the

underlying issues, a court’s failure to make such determinations does not require

remand if meaningful appellate review is possible. See United States v. Cruz, 946

F.2d 122, 124 n.1 (11th Cir. 1991) (sentencing context); United States v. Villarino,

930 F.2d 1527, 1528-29 (11th Cir. 1991) (sentencing context).

      Where a district court’s order is summary in nature, we may “undertake our

own plenary inquiry into the” issue on appeal if the record is complete and

“provides an adequate basis” for our review. Hall v. Holder, 117 F.3d 1222, 1226

(11th Cir. 1997). Where, however, the record “wholly fail[s] to provide [us] with

an opportunity to conduct meaningful appellate review,” we will vacate a district

court’s order and remand to the district court to consider the case in full and enter a

reasoned order. Danley v. Allen, 480 F.3d 1090, 1091–92 (11th Cir. 2007); see

also Clay v. Equifax, Inc., 762 F.2d 952, 957–58 (11th Cir. 1985) (collecting cases

in which the Supreme Court and our predecessor Court “urged the district court to

state the reason for its decision and the underlying predicate”).

      Here, we find that the record is complete enough to provide an adequate

basis for our review. Although the district court made no specific fact findings in

its order denying Rule 33(b) relief, meaningful review is possible in light of the

extensive trial record, our own affirmance of Kallen-Zury’s conviction on direct


                                          7
               Case: 16-17358    Date Filed: 09/28/2017    Page: 8 of 21


appeal, and the parties’ agreement on certain undisputed facts. See United States v.

Robertson, 493 F.3d 1322, 1334 (11th Cir. 2007) (when reasonable to do so,

appellate courts may infer implied factual findings consistent with the judgment

under review).     Any unresolved factual disputes, such as whether Hunter’s

testimony constitutes “newly discovered” evidence, do not affect our determination

that the district court properly denied the motion for new trial.

      For similar reasons, we conclude that the district court did not abuse its

discretion by refusing to hold an evidentiary hearing on Kallen-Zury’s Rule 33(b)

motion. An evidentiary hearing is not required if the record contains all of the

evidence needed to dispose of each of the grounds asserted as the basis for a new

trial. United States v. Scrushy, 721 F.3d 1288, 1305 n.30 (11th Cir. 2013). And

there is no need for post-trial discovery or an evidentiary hearing based upon mere

speculation that it could produce helpful information. United States v. Arias-

Izquierdo, 449 F.3d 1168, 1189 (11th Cir. 2006); United States v. Champion, 813

F.2d 1154, 1171 n.25 (11th Cir. 1987). As we explain in more detail below, no

evidentiary hearing was required either because the record contains all of the

evidence needed to dispose of Kallen-Zury’s claims or because her claims are too

speculative.




                                           8
             Case: 16-17358     Date Filed: 09/28/2017   Page: 9 of 21


                                        IV.

      Kallen-Zury moved for a new trial based on newly discovered evidence

under Rule 33(b), Fed. R. Crim. P. “Motions for a new trial based on newly

discovered evidence are highly disfavored in the Eleventh Circuit and should be

granted only with great caution.     Indeed, the defendant bears the burden of

justifying a new trial.” United States v. Campa, 459 F.3d 1121, 1151 (11th Cir.

2006) (en banc) (quotation marks omitted).

      To succeed on a motion for new trial based on newly discovered evidence, a

movant must prove that (1) the evidence was discovered after trial; (2) the failure

to discover the evidence was not due to a lack of due diligence; (3) the evidence is

not merely cumulative or impeaching; (4) the evidence is material to issues before

the court; and (5) the evidence is of such a nature that a new trial would probably

produce a different result. United States v. Barsoum, 763 F.3d 1321, 1341 (11th

Cir. 2014). The failure to satisfy any of the five requirements is fatal to a motion

for new trial. United States v. Taohim, 817 F.3d 1215, 1223 (11th Cir. 2013).

      Kallen-Zury asserts that she has newly discovered evidence relating to the

following issues: (1) the patient register; (2) Himmons’s trial testimony; (3) the

government’s alleged invasion of her attorney-client privilege; and (4) the

government’s alleged intrusion on the work product of the defense team. We

address each claim in turn.


                                         9
              Case: 16-17358      Date Filed: 09/28/2017     Page: 10 of 21


       A.     The Patient Register

       As noted above, the patient register was used to track information about

patients, including referral sources. In July 2005, someone changed the name of

one of the register’s columns from “Room or Ward” to “Ref. source.” Thereafter,

HP employees began entering patients’ referral sources in that column. At trial,

the government used the patient register and its location to suggest that Kallen-

Zury had the patient register on her computer, that she failed to disclose it in

response to a subpoena, that she redesigned the register after her father’s death in

order to track referrals, and that she falsely testified about these facts at trial.

       In Kallen-Zury’s view, Hunter’s potential testimony completely contradicts

the government’s evidence about the patient register. Hunter was the inpatient

admissions supervisor at HP during the events at issue. He testified at his 2015

trial, roughly two years after Kallen-Zury’s, that he was the one who designed the

column that identified the referral source, that the “scanned version” of the register

was on his computer, that referral information had been recorded for all patients

before 2005, and that tracking referral sources was a customary practice in medical

facilities.

       Kallen-Zury’s current argument is an extension of one we addressed, and

rejected, when resolving her direct appeal. In that decision, we concluded that the

lead agent’s inaccurate testimony concerning the location of the patient register


                                            10
               Case: 16-17358       Date Filed: 09/28/2017      Page: 11 of 21


and who oversaw it on a regular basis, “was not reasonably likely to affect the

jury’s judgment.” Kallen-Zury, 629 F. App’x at 899. In reaching that conclusion,

we found that Kallen-Zury’s own testimony showed that she “clearly knew the

location of the physical register and had the authority to control its content.” Id.

Nothing in Hunter’s potential testimony contradicts that statement.

       Nor is there any reason to believe that the additional facts regarding the

patient register, which was a minor point “in the context of this massive five-week

trial,” would have made a difference in the trial outcome. See id. Indeed, Kallen-

Zury herself admitted she tracked referrals on a regular basis because “[r]eferrals

were [her] business.” So even if the jury heard that Hunter changed the column on

the patient register for reasons independent of Kallen-Zury, that would not cast

doubt on evidence showing that Kallen-Zury knew the location of the register and

regularly tracked referral sources. Because the patient-register evidence, even if it

newly discovered, is not such that a new trial would probably produce a different

result, the district court properly denied this claim without an evidentiary hearing.2

See Barsoum, 763 F.3d at 1341; Scrushy, 721 F.3d at 1305 n.30.


       2
          The statement of facts in Kallen-Zury’s initial brief to this Court contains several
assertions that the government engaged in wrongdoing at trial by relying on false testimony
about the patient register and the defense’s response to a government subpoena. Those
assertions appear to be at least partially inconsistent with Kallen-Zury’s prior position to this
Court. See Kallen-Zury, 629 Fed. App’x at 899 (“At oral argument, Kallen-Zury’s attorney
conceded that the case agent’s testimony was not a true Giglio error because neither the case
agent nor the prosecutors knew the information was false.”). Regardless, she does not raise these
points in the argument section of her initial brief. Accordingly, we conclude that her passing
                                               11
               Case: 16-17358        Date Filed: 09/28/2017       Page: 12 of 21


       B.      Gloria Himmons

       Himmons, who was a patient recruiter for HP, testified that Hunter knew of

the fraudulent scheme and told Himmons to submit false reports showing that she

was performing marketing services. According to Himmons, Hunter told her “to

just put a couple hospitals or something like that on there to show . . . you getting

places that refer you more patients.” He explained that Kallen-Zury would be

happy to see that “new places” were sending patients to HP, thereby indirectly

suggesting that Kallen-Zury knew that the reports were false. Himmons never

spoke directly with Kallen-Zury about her reports, however, and she did not know

whether Kallen-Zury knew that the reports were inaccurate. Himmons also said

that Hunter referred to patients with full Medicare eligibility as “virgins.”

       At his own trial, however, Hunter denied that either he or Kallen-Zury knew

that Himmons had falsified information in her reports or that she was not actually

performing marketing services for HP. He also denied using the term “virgin” or

making statements about Kallen-Zury to Himmons.

       Kallen-Zury claims that Hunter’s new testimony warrants a new trial

because it contradicts Himmons’s testimony, which she says was a key component



references to these matters are insufficient to preserve the issue for appeal. See Sapuppo v.
Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014) (“A party fails to adequately brief
a claim when he does not plainly and prominently raise it, for instance by devoting a discrete
section of his argument to those claims.”) (internal quotation marks omitted). Her arguments in
her reply brief come too late. See id. at 683.
                                                12
            Case: 16-17358     Date Filed: 09/28/2017   Page: 13 of 21


of the government’s case that “linked Karen Kallen-Zury to the efforts to disguise

recruiters as employees and consultants.” She asserts that Himmons’s testimony

was critical because Himmons was the only patient recruiter whose testimony was

unimpeached during trial.

      However, Hunter’s potential testimony is not of such a nature that a new trial

would probably produce a different result. Barsoum, 763 F.3d at 1341. As we said

in resolving Kallen-Zury’s direct appeal, “the government’s evidence establishing

the fraud conspiracy was strong.”      Kallen-Zury, 629 F. App’x at 906.        The

“backbone” of the government’s case was the testimony of several patient

recruiters who cooperated with the government, including Humes, Veraguas,

Moore, and Himmons. Id. at 897. Although Hunter’s testimony undermines

Himmons’s testimony to some extent, the backbone remains strong even with

Hunter’s testimony.

      For starters, Himmons’s testimony was largely cumulative of the testimony

from the other patient recruiters.      The patient recruiters all gave similar

explanations of their work for HP.      They were paid kickbacks for referring

patients. To disguise their actual roles, they were asked to sign case-management

or marketing contracts with HP, and they submitted false reports documenting the

performance of these services. Despite the contracts, they were not asked to do




                                        13
             Case: 16-17358    Date Filed: 09/28/2017   Page: 14 of 21


anything besides recruit patients. And they were paid with checks signed, in the

main, by Kallen-Zury.

      More significantly, the other patient recruiters, particularly Humes and

Moore, implicated Kallen-Zury in the fraudulent scheme much more directly than

did Himmons. Whereas Himmons had little interaction with Kallen-Zury, both

Humes and Moore testified about in-person meetings with Kallen-Zury in which

patient referrals and kickbacks were discussed.

      Humes, who earned over $400,000 from patient recruiting for HP from 2005

to 2008, testified that HP started out paying him $300 for each Medicare inpatient

referral and $100 for each Medicare outpatient referral.       At some point, he

complained to Kallen-Zury that his profits for referring patients were down

because he was paying for both a sub-recruiter (Himmons) and bus tickets for the

patients to travel to South Florida.         Kallen-Zury responded that Humes’s

“numbers” were good and that she would see what she could do. Thereafter,

Kallen-Zury offered Humes a flat fee of $15,000 per month and told him that HP

would be moving him to a marketing contract to justify the higher payments.

Humes was a convicted felon with no marketing experience.

      Humes also testified that he met with Kallen-Zury in her office about once a

month to talk about how many patients he was bringing to HP. She told him that

patients needed to stay in the hospital for 21 days so that HP could make more


                                        14
             Case: 16-17358    Date Filed: 09/28/2017   Page: 15 of 21


money. She also told him to explain to his patients that they should claim to be

depressed or suicidal upon admission to HP.

      For his part, Moore testified that he started recruiting patients for HP after

meeting with Kallen-Zury and two others. At the first meeting, Kallen-Zury said

she wanted to talk to him about “getting clients,” and they discussed potential

payment amounts for patient referrals. The following week, Kallen-Zury stated

that they needed to figure out how to pay Moore for patient referrals in a way that

looked “legal.” Moore offered that he owned a non-profit company. They agreed

that HP would pay Moore $2,500 per month for five to ten inpatient referrals.

Several months later, he again met with Kallen-Zury and entered into a similar

arrangement for outpatient referrals: $2,500 per month for about 10 patients.

      The government also produced evidence to corroborate the patient

recruiters’ accounts. For instance, two months after agreeing to pay Moore $2,500

for the outpatient referrals, Kallen-Zury wrote to one of her lawyers that she had

decided not to give Moore a contract because “[h]is numbers” for the past month

did not merit one. She also stated, “I just heard that he had 8 patients over at one

of my competitors, where he’s trying to get a contract.        He’s too stupid to

understand that you can’t do that. Our market is too small for me to not find out.”

Kallen-Zury noted that she planned to “stick[] with the outpatient only for $2500

per month,” and her lawyer advised her to enter into a contract with Moore.


                                        15
             Case: 16-17358    Date Filed: 09/28/2017   Page: 16 of 21


Thereafter, Kallen-Zury and Moore signed a marketing agreement stating that

Moore would provide certain marketing services to HP in exchange for $2,500 per

month.   But Moore, like the other recruiters, did not actually provide those

marketing services.

      Plus, an accounts-payable specialist for HP testified that the first time she

received invoices from Humes and Veraguas, she asked Kallen-Zury how to

categorize them. On both occasions, Kallen-Zury responded, “Patient referrals.”

In addition, Humes’s invoices from January 2007 through December 2007 were for

$15,000 in services, which was the monthly fee reflected in his testimony for

referring patients for Kallen-Zury.

      In light of this strong evidence of guilt, Hunter’s potential testimony does

not, as Kallen-Zury asserts, “cast[] the evidence at trial in an entirely different

light.” Hunter contradicted Himmons on certain points, but Himmons did not have

any direct interaction with Kallen-Zury, and her testimony was largely cumulative.

Moreover, the jury heard Kallen-Zury’s explanation of her conduct, and “[her]

testimony, if disbelieved by the jury, may also be considered substantive evidence

of [her] guilt.” See Taohim, 817 F.3d at 1223. Hunter’s potential impact on

Kallen-Zury’s credibility was not likely to be substantial given that “Kallen-Zury’s

testimony contradicted the testimony of several government witnesses on a number




                                        16
             Case: 16-17358      Date Filed: 09/28/2017    Page: 17 of 21


of points.” See Kallen-Zury, 629 F. App’x at 899–900. Accordingly, the district

court properly denied this claim without an evidentiary hearing.

      In sum, the district court properly denied Kallen-Zury’s motion for new trial

based on new evidence from Hunter because his testimony about the patient

register and about Himmons, whether considered individually or cumulatively, was

not of such a nature that a new trial would probably produce a different result.

      C.     Attorney-Client Privilege

      Before trial, the government obtained a search warrant for an AOL email

account Kallen-Zury used to conduct business at HP. AOL produced Kallen-

Zury’s emails in response to the warrant. In a letter to Kallen-Zury’s attorneys on

May 7, 2013, the government explained that the emails had been sent to a “filter

team” for review.      The filter team, according to the letter, released to the

investigation team 843 emails as non-privileged and potentially relevant.          In

addition, the filter team released four other emails to the investigation team on

May 6 once the district court ruled that they were admissible under the crime/fraud

exception after an in camera hearing. The government further asserted that the

investigation team had not reviewed and would not review any additional materials

obtained from AOL for purposes of the trial. Finally, the government noted that

Kallen-Zury could request any and all materials within the possession, custody, or

control of either the filter team or the investigation team.


                                           17
             Case: 16-17358     Date Filed: 09/28/2017   Page: 18 of 21


      More than a year after Kallen-Zury’s trial, the government produced

privileged material from her AOL account during discovery in the case against

Hunter.    The prosecutor in that case was also involved in Kallen-Zury’s

prosecution. Kallen-Zury claims that the government’s disclosure of privileged

information after her trial requires an evidentiary hearing to determine whether the

government accessed the information before trial. We disagree.

      The district court did not abuse its discretion in refusing to grant discovery,

an evidentiary hearing, or a new trial related to this claim. First, Kallen-Zury’s

briefing to this Court makes no argument as to how the disclosure of privileged

communications to defense attorneys in a separate case satisfies the requirements

of a Rule 33(b)(1) motion for new trial. While “[n]ewly discovered evidence need

not relate directly to the issue of guilt or innocence to justify a new trial, but may

be probative of another issue of law,” the new evidence still must be such that it

“would afford reasonable grounds to question . . . the integrity of the verdict.”

Scrushy, 721 at 1304 (internal quotation marks omitted). Kallen-Zury does not

explain how a hearing or discovery on the privilege issue would result in material

evidence that could have changed the outcome of her case.

      Second, while Kallen-Zury’s allegations suggest that the government

improperly accessed or disclosed her privileged communications after trial, her

contention that the government invaded her attorney-client privilege before trial is


                                         18
              Case: 16-17358      Date Filed: 09/28/2017     Page: 19 of 21


wholly speculative. And there is no need for post-trial discovery or an evidentiary

hearing based upon mere speculation that it could produce helpful information.

See Arias-Izquierdo, 449 F.3d at 1189; Champion, 813 F.2d at 1171 n.25.

       Kallen-Zury points to nothing in the extensive record of her case to suggest

that, contrary to the government’s representations to her in May 2013, a member of

the prosecution viewed her privileged communications while her criminal

proceedings were ongoing. The disclosure of these materials occurred long after

her trial was over. Indeed, the first indictment in that separate case issued almost a

year after the verdict in Kallen-Zury’s case. Without some evidence to support her

allegations of governmental wrongdoing, the court properly denied her requests for

discovery and an evidentiary hearing.3 See Champion, 813 F.2d at 1171 n.25

(“Absent some evidence suggesting wrongdoing, the trial court was not obligated

to grant a hearing to enable appellant to conduct a fishing expedition as to why the

government chose to present its case in the manner in which it did.”).

       Accordingly, the district court did not abuse its discretion in denying Kallen-

Zury’s request for an evidentiary hearing and discovery on the alleged breach of

her attorney-client privilege.




       3
       We do not mean to minimize Kallen-Zury’s allegations, but there is nothing to suggest
wrongdoing in a way that affected the outcome of her trial.
                                            19
             Case: 16-17358     Date Filed: 09/28/2017    Page: 20 of 21


      D      Intrusion on the Defense Camp’s Work Product

      After the government executed a search warrant at HP, it stored the seized

materials in an FBI warehouse. In December 2012, members of Kallen-Zury’s

trial team visited that facility to review the seized materials and identify items they

wanted scanned. The government told Kallen-Zury’s counsel that a government-

approved vendor needed to scan the defense-selected materials off-site and that the

government required a copy of all materials that the vendor scanned. In January

2013, the vendor completed the scanning project and created two CDs—one for

Kallen-Zury’s counsel and one for the government—containing the materials

Kallen-Zury’s team had selected.

      Kallen-Zury admits that the “defense was aware that certain documents that

the defense had requested to be copied from the seized material were also

duplicated for the government.” But she now claims that an evidentiary hearing is

necessary to determine whether any members of the prosecution team “reviewed

the duplicate disk and thereby invaded the work product of the defense team.”

Again, we disagree.

      The district court properly denied Kallen-Zury’s request for a new trial,

discovery, or an evidentiary hearing on this claim.         The record conclusively

establishes that Kallen-Zury’s attorneys were aware before her trial that the

government had received a copy of the materials she requested. Because Kallen-


                                          20
             Case: 16-17358    Date Filed: 09/28/2017   Page: 21 of 21


Zury knew about this practice before trial, it is not “newly discovered” evidence

that could support a new trial motion under Rule 33(b)(1). See Barsoum, 763 F.3d

at 1341. Accordingly, the court did not abuse its discretion in rejecting this claim

without discovery or an evidentiary hearing.

                                        V.

      In sum, the district court did not abuse its discretion in denying Kallen-

Zury’s Rule 33(b)(1) motion for a new trial based on newly discovered evidence.

      AFFIRMED.




                                        21